

116 HR 2068 IH: Security Partner Modernization Act
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2068IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Guest introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo modify the authorization to provide assistance to certain foreign police and law enforcement forces, and for other purposes. 
1.Short titleThis Act may be cited as the Security Partner Modernization Act. 2.Modification to police training under the Foreign Assistance Act of 1961Section 660 of the Foreign Assistance Act of 1961 (22 U.S.C. 2420) is amended to read as follows: 
 
660.Prohibited police trainingFunds made available to carry out this Act, and local currencies generated under this Act, may be used to provide training, advice, or financial support for police, prisons, or other law enforcement forces of a foreign government, except that such funds or currencies may not be used— (1)to provide any type of assistance that is otherwise prohibited by any provision of law, including to provide any assistance to individuals or units described in section 620M; 
(2)to provide assistance that the Secretary of State determines would likely aggravate or substantially contribute to corruption, human rights violations, or political suppression of dissent; or (3)to support any internal intelligence or surveillance program on behalf of any foreign government within the United States or elsewhere..  
